ACCEPTED
                                                                                                                     01-15-00387-CV
                                                                                                          FIRST COURT OF APPEALS
                                                                                                                  HOUSTON, TEXAS
                                                                                                               6/30/2015 10:22:06 AM

                              THE HALL LAW FIRM                                                                CHRISTOPHER PRINE
                                                                                                                              CLERK

                                                   530 Lovett Boulevard   • Houston, Texas 77006
                                               Telephone: (713) 942-9600 • Facsimile: (713) 942-9566

                                                                                                    FILED IN
                                                                                             1st COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
Benjamin L. Hall, III, Ph.D., J.D.
        Board Certified Personal Injury Trial Law                                            6/30/2015 10:22:06 AM
        Board Certified Civil Trial Law                                                      CHRISTOPHER A. PRINE
        Texas Board of Legal Specialization                                                           Clerk



                                                         June 30, 2015

Via eFile and eMail
Christopher A. Prine
Clerk of the Court
Court of Appeals—First District
301 Fannin Street
Houston, Texas 77002

       Re:     Case No. 01-15-00387-CV; Ifeolumipo O. Sofola, M.D. v. Aetna Health, Inc. and
Aetna Life Insurance Company; Trial Court Cause No. 2013-76814

Dear Mr. Prine,

       The undersigned counsel represents Appellant Ifeolumipo O. Sofola, M.D. in the above-
referenced appeal. Appellant filed his brief on May 27, 2015, and Appellees Aetna Health, Inc.
and Aetna Life Insurance Company filed their response brief on June 18, 2015.

        After reviewing Appellees’ response brief, Appellant has concluded that it is not
necessary to file a reply brief and, thus, foregoes his right to file a reply brief. Appellant believes
that this appeal is ready for argument, submission or other disposition.

         A copy of this letter has been served upon counsel for Appellees contemporaneously with
the filing of this letter.


                                                             Very truly yours,

                                                             THE HALL LAW FIRM


                                                             /s/ William L. Van Fleet
                                                             William L. Van Fleet, II
                                    CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the above and foregoing letter was
forwarded to counsel for Aetna Health, Inc. and Aetna Life Insurance Company, John B. Shely and
Dena Palermo, 600 Travis, Suite 4200, Houston, Texas 77002, by electronic mail to
JShely@andrewskurth.com and DenaPalermo@andrewskurth.com, on June 30, 2015.

                                            /s/William L. Van Fleet
                                            William L. Van Fleet, II